PER CURIAM.
The only issue involved in this case is whether, in view of the fact that under the regulations of the Post Office .Department the government is only responsible in case of a loss of a registered package for an amount not exceeding $50, it can recover from the sureties on the bond of its employé, who embezzled a registered package containing a sum of money in excess of $50, the full amount lost, provided it is not in excess of the penalty of the bond.
This identical question was before us in National Surety Company v. United States, 129 Fed. 70, 63 C. C. A. 512. It was there held that there could be such a recovery. This case is ruled by that decision, and it is unnecessary to add anything to it
The judgment of the court below is affirmed.